Citation Nr: 9924027	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-40 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island

THE ISSUES

1.  Entitlement to service connection for misalignment of the 
jaw.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected post-traumatic 
headaches.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from March 1971 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision by the RO.  A 
personal hearing at the RO was held in March 1997.  In July 
1998, a hearing was held at the RO before Iris S. Sherman, 
who is a member of the Board designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(a) (Supp. 1998).  

In a letter received in March 1997, the veteran indicated 
that he wished to withdraw his appeal of service connection 
for post-traumatic stress disorder (PTSD) which had been 
developed for appellate review.  Accordingly, the Board will 
confine its review of the appeal to the two remaining issues 
as set forth on the first page of this document.  

At the hearing before the undersigned in July 1998, the 
veteran's representative raised the additional issue of 
service connection for organic brain syndrome with resulting 
psychiatric symptoms.  While this issue was not developed for 
appellate review, it is inextricably intertwined with the 
claim for an increased rating for service-connected post-
traumatic headaches.  Therefore, it must be adjudicated in 
connection with the current appeal.  Accordingly, this issue, 
together with the issue of the rating to be assigned post-
traumatic headaches, will be addressed in the Remand portion 
of this decision.
 

FINDING OF FACT

The veteran's claim for service connection for misalignment 
of the jaw is plausible.



CONCLUSION OF LAW

The claim of service connection for misalignment of the jaw 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well- 
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation. See Murphy v. 
Derwinski, Vet.App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet.App. 
498 (1995); See also 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).

Service medical records reveal a facial injury in service.  
The veteran has submitted a letter from a private dentist, 
dated in May 1996 which indicated that the veteran had marked 
deviation of the mandible to the right resulting from head 
trauma in service.  The veteran in this case has submitted 
evidence of a current jaw disability which had its onset in 
service.  A plausible claim for service connection has been 
submitted.

ORDER

The veteran's claim for service connection for malalignment 
of the jaw is well grounded.  To this extent only, the appeal 
is granted.  The issue of whether service connection is 
warranted for misalignment of the jaw is the subject of the 
Remand decision below.


REMAND

The veteran is service connected for post-traumatic 
headaches, evaluated as 10 percent disabling.  The applicable 
criteria, 38 C.F.R. Part 4, Diagnostic Code 8045 (1998), 
Brain disease due to trauma, provides that purely subjective 
symptoms such as headaches will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent will not be 
combined with any other rating for a disability due to brain 
trauma.  The veteran's representative has argued that the 
veteran has organic brain syndrome attributable to his 
service injury.  This issue has not been prepared for 
appellate review, but is inextricably intertwined with the 
issue of the rating to be assigned post-traumatic headaches.  
That is, if service connection were granted for organic brain 
syndrome, it might be more advantageous to rate the veteran 
under 38 C.F.R. § 4.126, Evaluation of disability from mental 
disorders.  Accordingly, prior to adjudication of the issue 
of service connection for post-traumatic headaches, the issue 
of service connection for organic brain syndrome with 
resultant psychiatric disability must be adjudicated by the 
RO.  In connection with this issue, it is noted that a report 
from a Clinical Psychologist, Dr. Hirsch, contained a 
diagnosis of organic mental disorder from a closed head 
injury in the 1970's.  

Additionally, a letter from a private dentist, dated in May 
1996 and received in March 1997, indicated that the veteran 
had marked deviation of the mandible to the right.  The 
examiner also opined that the misalignment was due to a head 
trauma in service.  The evidentiary record includes copies of 
an October 1995 VA x-ray study of the veteran's mandible and 
a CT scan taken in June 1996, both of which were interpreted 
as being normal.  However, a VA clinical note by an oral 
surgeon in October 1996 indicated that degenerative changes 
on the right side were evident on an x-ray examination.  The 
claims file did not include a copy of the x-ray study, and 
the remainder of the examination was, for the most part, 
cryptic and illegible.  The diagnosis was "TMD."  Further 
complicating the issue is a subsequent progress note in 
December 1996 (apparently by the same oral surgeon) in which 
the examiner indicated that the veteran was missing posterior 
teeth resulting in poor occlusion and support.  The examiner 
opined that this may be contributing to the veteran's 
temporomandibular joint (TMJ) pain.  In this regard, the 
Board notes that the veteran testified at the personal 
hearing before the undersigned that he had several posterior 
teeth removed subsequent to service because of problems 
caused by treatment following the head injury in service.  
Given the medical complexity of this case, the Board finds 
that further development of the record is indicated.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Finally, in December 1997, after several attempts by the RO, 
the Board received a number of medical records from the 
Social Security Administration (SSA).  However, the records 
did not included a copy of the decision which purportedly 
awarded disability benefits.  "Part of the Secretary's 
obligation is to review a complete record.  VA is required to 
obtain evidence, including decisions by administrative law 
judges from the SSA, and to give that evidence appropriate 
consideration and weight."  Baker v. West, No. 96-1456 (U.S. 
Vet. App. Apr. 7, 1998).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the current state of the evidentiary record, it 
is the decision of the Board that further development is 
necessary prior to appellate review.  Accordingly, the case 
is REMANDED to the RO for the following action:  

1.  The RO inform the veteran and his 
representative that it will be 
considering the issue of entitlement to 
service connection for organic brain 
syndrome manifested by psychiatric 
dysfunction.  The veteran should be given 
the opportunity to submit any additional 
evidence or argument in support of his 
claim.

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his organic 
mental disorder, jaw disorder and tooth 
problems since military service.  All VA 
facilities from which the veteran 
received treatment for any of the 
disabilities at issue should be noted, in 
particular, the medical facility at which 
the veteran's posterior teeth were 
removed after service.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, as well as 
any VA clinical records not already of 
record, and associate them with the 
claims folder.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and likely etiology of any 
currently identified psychiatric 
disorder, and more specifically, to 
determine if he has an organic mental 
disorder and its relationship to his 
service injury.  The examiner should 
render a medical opinion as to whether it 
is at least as likely as not that any 
identified organic brain disorder had its 
onset during service or was otherwise 
related to the head injury in service.  
If the examiner determines that the 
veteran has organic brain syndrome, he 
should indicate the nature and severity 
of symptoms and assign a Global 
Assessment of Functioning.  In addition, 
the examiner should dissociate, if 
feasible, all manifestations attributable 
to co-existing but unrelated mental 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review.  
All appropriate testing should be 
performed in connection with this 
examination in order to evaluate the 
veteran's condition.  The examiner should 
describe her/his findings in detail and 
provide a complete rationale for all 
opinions offered.  In addition, the 
private medical report from S. J. Hirsch, 
Ph.D., should be noted, and the examiner 
should indicate whether he/she agrees or 
disagrees with the clinical 
psychologist's opinion.  The rationale 
for any agreement or disagreement should 
be specified.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

4.  The veteran should be afforded a VA 
dental examination to determine the 
nature and etiology of his jaw problems, 
when such disability had its onset and 
its relationship to the service injury or 
any residuals of the service injury such 
as teeth removed.  The claims folder, 
including the service dental records, 
must be made available to the examiner 
prior to the examination in order that he 
or she may review pertinent aspects of 
the veteran's medical history.  All 
appropriate tests should be performed in 
connection with this examination.  The 
examiner should indicate whether the 
veteran has a malalignment, degenerative 
disease of the jaw or any other 
impairment of the jaw.  If so, the 
examiner should render a medical opinion 
as to whether it is at least as likely as 
not that any identified disability 
involving the veteran's jaw had its onset 
during service or was otherwise related 
to the head injury in service or 
residuals thereof occurring either in 
service or post service (such as damaged 
teeth or teeth removed as a result of the 
injury).  If any existing jaw disability 
did not have its onset in service, the 
examiner should note when each existing 
disability was first manifest.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete or if the 
examiners fail to respond to the 
inquiries posed above, appropriate 
corrective action is to be implemented.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  The RO should also inform 
the veteran of the consequences of 
failing to report for any scheduled 
examinations.  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which should include, if 
appropriate, citation of § 3.655, and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date of the examination and the 
consequences for any failure to appear 
should be included in the claims folder.  
The veteran should be notified that if he 
wishes to appeal the issue of service 
connection for organic brain syndrome 
with psychiatric symptomatology, he must 
file a timely substantive appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  While this case is 
in remand status, the veteran is free to submit additional 
evidence and argument on the question at issue.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

